 AO 106 (Rev. 04/10) Application for a Search Warrant




                                       UNITED STATES DISTRICT COURT                                                       c.
                                                                                                                     f~l'.
                                                                                                            I   j    fl


                                                                      for the
                                                                                                           tr···
                                                          Eastern District of Tennessee
                                                                                                                    JUL 3 0 2021
                  In the Matter of the Search of                        )                             Clerk, U. S. Dis trict Court
          (Briefly describe the property to be searched                 )
           or identify the person by name and address)                  )         Case No. 3 _21 _MJ-~('.3: i_strict of_Tennessee
                                                                                             ·       - - ~ Ai l<noxv1lle
INFORMATION ASSOCIATED WITH the accounts : theplumberzeke@yahoo.com     )
and theplumberzeke@protonmail.com THAT IS STORED AT PREMISES
CONTROLLED BY Dropbox, Inc., AS FURTHER DESCRIBED IN ATTACHMENT
                                                                        )
A, WHICH IS ATTACHED HERETO AND FULLY INCORPORATED HEREIN.              )

                                              APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  INFORMATION ASSOCIATED WITH the accounts: theplumberzeke@yahoo.com and theplumberzeke@protonmail.com THAT IS STORED AT PREMISES
  CONTROLLED BY Dropbox, Inc., AS FURTHER DESCRIBED IN ATTACHMENT A, WHICH IS ATTACHED HERETO AND FULLY INCORPORATED HEREIN.


 located in the              Eastern              District of            Tennessee             , there is now concealed (identify the
                                                                ------------
person or describe the property to be seized):
  PLEASE SEE ATTACHMENT B, WHICH IS ATTACHED HERETO AND FULLY INCORPORATED HEREIN.


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                ~ evidence of a crime;
                    ~ contraband, fruits of crime, or other items illegally possessed;
                    fi property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
                                                                                  Offense Description
        18 u~?&. ~ei1gf( a)                        Production of child pornography
        18 U.S.C. § 2252A(a)(1)&(2)                Distribution of child pornography


           The application is based on these facts:
         Please see the Affidavit of Special Agent Emily Ciaravino which is attached hereto and incorporated herein.

           i'lf   Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more than 30 days: - - - - - - ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                      Emily Ciaravino, FBI Special Agent
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:               03/01/2021
                                                                                                Judge's signature

City and state: Knoxville, Tennessee                                            H. Bruce Guyton, United States Magistrate Judge
                                                                                              Printed name and title

            Case 3:21-mj-02013-HBG Document 1 Filed 07/30/21 Page 1 of 1 PageID #: 1
